Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/2020, 9/18/2020, 4/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:

The abstract should be in narrative form within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Park et al. (Hereinafter “Park”) in the US Patent Application Publication Number US 20160033582 A1.

Regarding claim 1, Park teaches a vehicle (An electric vehicle (EV) including a battery system 110 in Figure 1, and may include a plurality of battery modules; Paragraph [0049] Line 6-7; FIG. 10, an EV 1010 includes a battery system 1020. The battery system 1020 includes the battery 1030 and a battery control apparatus 1040. The battery control apparatus 1040 extracts SOH information 1061 of the battery 1030, and transmits the SOH information 1061 of the battery 1030 to a terminal 1050, using a wireless interface; Paragraph [0112] Line 1-8) comprising:
a secondary battery [120] in Figure 1 [1030] in Figure 10 (FIG. 1, the battery system 110 includes a battery 120 and a battery control apparatus 130, for example, a battery management system (BMS). The battery 120 may supply power to a driving device, for example, an electric vehicle (EV) including a battery system 110; Paragraph [0049] Line 2-6; The plurality of battery modules may be secondary batteries, for example, lithium ion batteries; Paragraph [0049] Line 10-11) mounted on the vehicle (An electric vehicle (EV) including a battery system 110 in Figure 1, and may include a plurality of battery modules. The plurality of battery modules may be secondary batteries, for example, lithium ion batteries; Paragraph [0049] Line 5-12); and
an informing device (Dashboard) that informs (The terminal 1050 displays the received SOH information 1061, using the user interface 1060; Paragraph [0113] Line 16-18), a user of the vehicle (For example, when an ignition starter of an electric vehicle (EV) including the battery control apparatus and the battery are turned on, an ECU displays the user interface 910 in Figure 9 of a BMS on a dashboard; Paragraph [0111] Line 8-11; The battery control apparatus 1040 transmits the extracted SOH information 1061 to the terminal 1050 via the wireless interface. The terminal 1050 displays the received SOH information 1061, using the user interface 1060; Paragraph [0113] Line 14-18), of an index [1061] representing a state of deterioration of the secondary battery and an estimate error of the index (Also, the battery control apparatus 130 may estimate state of health (SOH) information, state of charge (SOC) information, state of function (SOF) information, and/or other information of the plurality of battery modules. The SOH information may indicate a degree of degradation in a performance of the battery 120, in comparison to a performance provided in production of the battery 120. The SOC information may indicate information of an amount of charges held in the battery 120, and the SOF information may indicate information of a degree to which the performance of the battery 120 matches a predetermined condition; Paragraph [0051] Line 1-11; The battery control apparatus 1040 transmits the extracted SOH information 1061 to the terminal 1050 via the wireless interface. The terminal 1050 displays the received SOH information 1061, using the user interface 1060; Paragraph [0113] Line 14-18; In Paragraph 51 PARK discloses, “The SOH information may indicate a degree of degradation in a performance of the battery 120” as stated above and a degree of degradation is the error of the SOH. Again, PARK discloses in paragraph [0051] “the SOF information may indicate information of a degree to which the performance of the battery 120 matches a predetermined condition” as stated above and information of a degree is the error by comparing the value of SPF with the predetermined condition and so on).


Regarding claim 6, Park teaches a vehicle, wherein 
the index is related to a full charge capacity of the secondary battery (the battery control apparatus 130 may estimate the SOH information based on a constant current charging time (CCCT) method of estimating the SOH information by detecting a CCCT of the battery 120. The CCCT method may be performed when the battery 120 is fully charged and discharged. Hereinafter, full charging and full discharging may refer to charging and discharging of the battery 120 such that a voltage level of the battery 120 reaches a fully charged level and a fully discharged level, respectively. Also, partial charging and partial discharging may refer to charging and discharging the battery 120 such that the voltage level of the battery 120 does not reach the fully charged level and the fully discharged level, respectively; Paragraph [0053] Line 3-11; the full charge capacity of the battery is in the index), the vehicle further comprises 
a calculator (battery control apparatus functions as a calculator because battery control apparatus calculates the SOH of the battery) that estimates the index and calculates the estimate error, based on a change in SOC of the secondary battery caused by charging or discharging of the secondary battery, and the calculator calculates the estimate error based on at least one of an SOC of the secondary battery before start of charging or discharging of the secondary battery, and a period of time for which the secondary battery is left without being charged or discharged before calculation of the SOC (When the battery 120 is partially charged and discharged, the battery control apparatus 130 may sense the state of the battery 120, and recognize a degradation pattern of the battery based on the sensed state of the battery 120, thereby estimating the SOH information of the battery 120. In an example, the battery control apparatus 130 may acquire sensing data of the battery 120. The sensing data may include at least one of voltage data, current data, temperature data, pressure data, and humidity data. Also, the sensing data may include all data indicating the state of the battery 120; Paragraph [0054] Line 1-10; calculator calculates the estimate error based on at least one of an SOC of the secondary battery before start of charging or discharging of the secondary battery, and a period of time for which the secondary battery is left without being charged or discharged before calculation of the SOC).

Regarding claim 7, Park teaches a vehicle, wherein 
the calculator calculates the estimate error that increases with time elapsing from estimation of the index (The battery control apparatus 130 may divide the acquired sensing data based on a predetermined time interval, and may extract a plurality of segments including the divided sensing data based on a predetermined segment interval. In this example, each of the plurality of segments may include a predetermined number of items of divided sensing data, and may be extracted time-sequentially. The battery control apparatus 130 may estimate the SOH information of the battery 120 by recognizing the degradation pattern of the battery 120 based on the plurality of segments. In an example, the battery control apparatus 130 may estimate the SOH information by applying a predetermined learning model to the plurality of segments; Paragraph [0055] Line 1-10; the calculator calculates the estimate error that increases with time elapsing from estimation of the index by determining plurality of time segment and degradation of the battery which can be increasing with elapsed time).

Regarding claim 8, Park teaches an information terminal [1050] in Figure 10 to be used for a vehicle [1010] on which a secondary battery [1030] is mounted (FIG. 10 is a diagram illustrating an example of a user interface 1060 that provides a state of a battery 1030. Referring to FIG. 10, an EV 1010 includes a battery system 1020. The battery system 1020 includes the battery 1030 and a battery control apparatus 1040. The battery control apparatus 1040 extracts SOH information 1061 of the battery 1030, and transmits the SOH information 1061 of the battery 1030 to a terminal 1050, using a wireless interface; Paragraph [0112] Line 1-8), 
the information terminal [1050] comprising: 
a communication device (wireless interface) that communicates with the vehicle [1030] (The battery control apparatus 1040 extracts SOH information 1061 of the battery 1030, and transmits the SOH information 1061 of the battery 1030 to a terminal 1050, using a wireless interface; Paragraph [0112] Line 5-8); and 
an informing device (Dashboard) that informs (The terminal 1050 displays the received SOH information 1061, using the user interface 1060; Paragraph [0113] Line 16-18), a user of the information terminal [ 1050] (For example, when an ignition starter of an electric vehicle (EV) including the battery control apparatus and the battery are turned on, an ECU displays the user interface 910 in Figure 9 of a BMS on a dashboard; Paragraph [0111] Line 8-11; The battery control apparatus 1040 transmits the extracted SOH information 1061 to the terminal 1050 via the wireless interface. The terminal 1050 displays the received SOH information 1061, using the user interface 1060; Paragraph [0113] Line 14-18), of an index [1061] representing a state of deterioration of the secondary battery and an estimate error of the index (Also, the battery control apparatus 130 may estimate state of health (SOH) information, state of charge (SOC) information, state of function (SOF) information, and/or other information of the plurality of battery modules. The SOH information may indicate a degree of degradation in a performance of the battery 120, in comparison to a performance provided in production of the battery 120. The SOC information may indicate information of an amount of charges held in the battery 120, and the SOF information may indicate information of a degree to which the performance of the battery 120 matches a predetermined condition; Paragraph [0051] Line 1-11; The battery control apparatus 1040 transmits the extracted SOH information 1061 to the terminal 1050 via the wireless interface. The terminal 1050 displays the received SOH information 1061, using the user interface 1060; Paragraph [0113] Line 14-18; In Paragraph 51 PARK discloses, “The SOH information may indicate a degree of degradation in a performance of the battery 120” as stated above and a degree of degradation is the error of the SOH. Again, PARK discloses in paragraph [0051] “the SOF information may indicate information of a degree to which the performance of the battery 120 matches a predetermined condition” as stated above and information of a degree is the error by comparing the value of SPF with the predetermined condition and so on).


Regarding claim 9, Park teaches a method for controlling a vehicle (An electric vehicle (EV) including a battery system 110 in Figure 1, and may include a plurality of battery modules; Paragraph [0049] Line 6-7; FIG. 10, an EV 1010 includes a battery system 1020. The battery system 1020 includes the battery 1030 and a battery control apparatus 1040. The battery control apparatus 1040 extracts SOH information 1061 of the battery 1030, and transmits the SOH information 1061 of the battery 1030 to a terminal 1050, using a wireless interface; Paragraph [0112] Line 1-8) on which a secondary battery [120] (FIG. 1, the battery system 110 includes a battery 120 and a battery control apparatus 130, for example, a battery management system (BMS). The battery 120 may supply power to a driving device, for example, an electric vehicle (EV) including a battery system 110; Paragraph [0049] Line 2-6; The plurality of battery modules may be secondary batteries, for example, lithium ion batteries; Paragraph [0049] Line 10-11) is mounted (An electric vehicle (EV) including a battery system 110 in Figure 1, and may include a plurality of battery modules. The plurality of battery modules may be secondary batteries, for example, lithium ion batteries; Paragraph [0049] Line 5-12), the method comprising:
informing, a user of the vehicle (For example, when an ignition starter of an electric vehicle (EV) including the battery control apparatus and the battery are turned on, an ECU displays the user interface 910 in Figure 9 of a BMS on a dashboard; Paragraph [0111] Line 8-11; The battery control apparatus 1040 transmits the extracted SOH information 1061 to the terminal 1050 via the wireless interface. The terminal 1050 displays the received SOH information 1061, using the user interface 1060; Paragraph [0113] Line 14-18), of an index representing a state of deterioration of the secondary battery; and informing the user of an estimate error of the index (Also, the battery control apparatus 130 may estimate state of health (SOH) information, state of charge (SOC) information, state of function (SOF) information, and/or other information of the plurality of battery modules. The SOH information may indicate a degree of degradation in a performance of the battery 120, in comparison to a performance provided in production of the battery 120. The SOC information may indicate information of an amount of charges held in the battery 120, and the SOF information may indicate information of a degree to which the performance of the battery 120 matches a predetermined condition; Paragraph [0051] Line 1-11); 
and informing the user of an estimate error of the index (The battery control apparatus 1040 transmits the extracted SOH information 1061 to the terminal 1050 via the wireless interface. The terminal 1050 displays the received SOH information 1061, using the user interface 1060; Paragraph [0113] Line 14-18; In Paragraph 51 PARK discloses, “The SOH information may indicate a degree of degradation in a performance of the battery 120” as stated above and a degree of degradation is the error of the SOH. Again, PARK discloses in paragraph [0051] “the SOF information may indicate information of a degree to which the performance of the battery 120 matches a predetermined condition” as stated above and information of a degree is the error by comparing the value of SPF with the predetermined condition and so on; Informing the user by displaying in the dash board). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park ‘582 A1 in view of IKEBE et al. (Hereinafter “IKEBE”) in the Patent Publication Number JP 2017120270 A (Cited in The IDS filed on 9/18/2020).

Regarding claim 2, Park fails to teach a vehicle, wherein the informing device informs that an estimate accuracy of the index is low, when the estimate error is larger than a predetermined reference value.
IKEBE teaches a control technique and, more particularly to a control method for a storage battery and a control device using the same (Paragraph [0001] Line 1-2), wherein 
the informing device informs that an estimate accuracy of the index is low, when the estimate error is larger than a predetermined reference value (When the update time indicates a date and time in the past than a predetermined time period, the display unit 58 displays a message for prompting the user to perfom1 the capacity learning for the storage battery 12 on ti'1e monitor, FIG. 4 shows a screen displayed on the display unit 58 according to Embodiment 2 .of the present invention. An SOH ls shown at an upper stage, an update time is indicated at a middle stage, and a message ''please execute capacity learning'' is shown at a lower stage, The user who has confirmed such a message updates the SOH by executing capacity learning, Note that, the capacity learning ls a process ln which the storage battery 12 is discharged and then newly charged; paragraph [0033] Line 1-8; battery is charged and discharged depending on the capacity learning process and it has an upper stage middle stage and lower stage to estimate accuracy of the SOH if it is low or high). The purpose of doing so is to prevent the battery from being used when it is to be used, to tell  possibly when the degree of deterioration is the acquired value, further, if the update time ls old, it is possible to notify that the reliability of the SOH is low, if the reliability ls low the SOH becomes unreliable, so that the occurrence of trouble can be avoided, to suppress an increase in the processing amount.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Park in view of IKEBE, because IKEBE teaches to inform that an estimate accuracy of the index is low, when the estimate error is larger than a predetermined reference value prevents the battery from being used when it is to be used (Paragraph [0011]), tells possibly when the degree of deterioration is the acquired value, further, if the update time ls old, it is possible to notify that the reliability of the SOH is low, if the reliability ls low the SOH becomes unreliable, so that the occurrence of trouble can be avoided, suppresses an increase in the processing amount (Paragraph [0030]).


Regarding claim 3, Park fails to teach a vehicle, wherein the informing device informs that an estimate accuracy of the index is low by changing a manner of informing the user of the index, depending on whether the estimate error is larger than the reference value or smaller than the reference value.
IKEBE teaches a control technique and, more particularly to a control method for a storage battery and a control device using the same (Paragraph [0001] Line 1-2), wherein 
the informing device informs that an estimate accuracy of the index is low by changing a manner of informing the user of the index, depending on whether the estimate error is larger than the reference value or smaller than the reference value (When the update time indicates a date and time in the past than a predetermined time period, the display unit 58 displays a message for prompting the user to perfom1 the capacity learning for the storage battery 12 on ti'1e monitor, FIG. 4 shows a screen displayed on the display unit 58 according to Embodiment 2 of the present invention. An SOH ls shown at an upper stage, an update time is indicated at a middle stage, and a message ''please execute capacity learning'' is shown at a lower stage, The user who has confirmed such a message updates the SOH by executing capacity learning, Note that, the capacity learning ls a process ln which the storage battery 12 is discharged and then newly charged; paragraph [0033] Line 1-8; battery is charged and discharged depending on the capacity learning process and it has an upper stage middle stage and lower stage to estimate accuracy of the SOH if it is low or high). The purpose of doing so is to prevent the battery from being used when it is to be used, to tell  possibly when the degree of deterioration is the acquired value, further, if the update time ls old, it is possible to notify that the reliability of the SOH is low, if the reliability ls low the SOH becomes unreliable, so that the occurrence of trouble can be avoided, to suppress an increase in the processing amount.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Park in view of IKEBE, because IKEBE teaches to inform that an estimate accuracy of the index is low by changing a manner of informing the user of the index prevents the battery from being used when it is to be used (Paragraph [0011]), tells possibly when the degree of deterioration is the acquired value, further, if the update time ls old, it is possible to notify that the reliability of the SOH is low, if the reliability ls low the SOH becomes unreliable, so that the occurrence of trouble can be avoided, suppresses an increase in the processing amount (Paragraph [0030]).

Regarding claim 4, Park fails to teach a vehicle, wherein the informing device recommends the user to re-estimate the index, when the estimate error is larger than the reference value.
IKEBE teaches a control technique and, more particularly to a control method for a storage battery and a control device using the same (Paragraph [0001] Line 1-2), wherein
the informing device recommends the user to re-estimate the index, when the estimate error is larger than the reference value (When the update time indicates a date and time in the past than a predetermined time period, the display unit 58 displays a message for prompting the user to perfom1 the capacity learning for the storage battery 12 on ti'1e monitor, FIG. 4 shows a screen displayed on the display unit 58 according to Embodiment 2 of the present invention. An SOH ls shown at an upper stage, an update time is indicated at a middle stage, and a message ''please execute capacity learning'' is shown at a lower stage, The user who has confirmed such a message updates the SOH by executing capacity learning, Note that, the capacity learning ls a process ln which the storage battery 12 is discharged and then newly charged; paragraph [0033] Line 1-8; battery is charged and discharged depending on the capacity learning process and therefore, recommends the user to re-estimate the index, when the estimate error is larger than the reference value by using the capacity learning). The purpose of doing so is to prevent the battery from being used when it is to be used, to tell  possibly when the degree of deterioration is the acquired value, further, if the update time ls old, it is possible to notify that the reliability of the SOH is low, if the reliability ls low the SOH becomes unreliable, so that the occurrence of trouble can be avoided, to suppress an increase in the processing amount.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, modify Park in view of IKEBE, because IKEBE teaches to recommend the user to re-estimate the index, when the estimate error is larger than the reference value prevents the battery from being used when it is to be used (Paragraph [0011]), tells possibly when the degree of deterioration is the acquired value, further, if the update time ls old, it is possible to notify that the reliability of the SOH is low, if the reliability ls low the SOH becomes unreliable, so that the occurrence of trouble can be avoided, suppresses an increase in the processing amount (Paragraph [0030]).

Regarding claim 5, Park teaches a vehicle, wherein 
the informing device informs the user of a time required to re-estimate the index (There is provided a battery state estimation method including acquiring sensing data of a battery, dividing the sensing data based on a predetermined time interval, extracting a segment including a predetermined number of items of the divided sensing data, and estimating state of health (SOH) information of the battery based on the segments; Paragraph [0026] Line 1-7; The battery control apparatus 130 may divide the acquired sensing data based on a predetermined time interval, and may extract a plurality of segments including the divided sensing data based on a predetermined segment interval. In this example, each of the plurality of segments may include a predetermined number of items of divided sensing data, and may be extracted time-sequentially. The battery control apparatus 130 may estimate the SOH information of the battery 120 by recognizing the degradation pattern of the battery 120 based on the plurality of segments. In an example, the battery control apparatus 130 may estimate the SOH information by applying a predetermined learning model to the plurality of segments; Paragraph [0055] Line 1-10; Therefore, the battery control apparatus determines the predetermined time segment and extracts plurality of time segments and the battery control apparatus determine the degradation pattern which is the re-estimate of the index which is SOH here). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

KURIMOTO (US 20160275727 A1) discloses, “SECONDARY BATTERY MANAGEMENT SYSTEM, SECONDARY BATTERY MANAGEMENT APPARATUS, AND SECONDARY BATTERY MANAGEMENT METHOD-[0032] As shown in FIG. 1, a management system 1 is a system for managing a secondary battery 10 installed in a vehicle 100. The management system 1 includes a battery information gathering unit 2, a battery information database 3, an order reception information gathering unit 4, and a management unit 5. The management system 1 gathers information from a vehicle dealer 7 that sells and services the vehicle 100, and a component dealer 8 that supplies components to the vehicle dealer 7. The vehicle dealer 7 includes an inspection device 71 for inspecting the secondary battery 10. The component dealer 8 includes an order reception information database 81 relating to component sales. [0045] The battery information includes information such as a fully charged capacity and a resistance value of the secondary battery 10. This information serves as material for determining the degree of deterioration of the secondary battery 10 at that point in time. For example, a determination as to whether or not the secondary battery 10 has reached the end of its life is made by the vehicle dealer 7 on the basis of this information- However, KURIMOTO does not disclose an informing device that informs, a user of the vehicle, of an index representing a state of deterioration of the secondary battery and an estimate error of the index.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866